Blackford, J.
This was an action of trespass. Three counts; the first of which is for breaking the close; the second and third for an assault and battery. General demurrer to the declaration, and judgment for the defendants.
The only objection made to the declaration is, that there is a misjoinder of counts. This objection is without foundation. Several trespasses, as assault and battery, false imprisonment, *199and trespasses upon property either real or personal, may all be joined. Gould on Plead., 212.
O. G. Dunn, for the plaintiff.
J. W. Payne, for the defendants;
Per Curiam.—The judgment is reversed with costs. Cause remanded, &c.